457 S.E.2d 599 (1995)
340 N.C. 352
Regina Annette PEAL, Incompetent, by her General Guardian, James Walter PEAL, Jr., Plaintiff-Appellee
v.
Howard Thomas SMITH, Defendant, and
Cianbro Corporation and Williams Brothers Construction Company, Inc., A Joint Venture d/b/a Cianbro-Williams Bros., Defendants-Appellants.
No. 398PA94.
Supreme Court of North Carolina.
June 2, 1995.
Hornthal, Riley, Ellis & Maland, L.L.P. by L.P. Hornthal, Jr., M.H. Hood Ellis, and Michael P. Sanders, Raleigh, Elizabeth City, for plaintiff-appellee.
Maupin Taylor Ellis & Adams, P.A. by James A. Roberts, III, M. Keith Kapp, and Richard N. Cook, for defendant-appellants Cianbro Corp. and Williams Bros. Constr. Co.
PER CURIAM.
Justice Orr recused and took no part in the consideration or decision of this case. The remaining members of the Court are equally divided, with three members voting to affirm and three members voting to reverse the decision of the Court of Appeals. Accordingly, the decision of the Court of Appeals is left undisturbed and stands without precedential value. See Nesbit v. Howard, 333 N.C. 782, 429 S.E.2d 730 (1993).
AFFIRMED.